﻿At this forty-second session of the General Assembly, it is fortunate that the United Nations has honoured you. Sir, by electing you President. Your election, which comes at a time when the United Nations is reviewing its past, taking stock of its present and pondering its future, is for my delegation and myself a most pleasant opportunity to congratulate you most warmly. We are all the more pleased in that the Assembly has, through you, singled our and honoured the German Democratic Republic, your beautiful and great country, with which Gabon has long maintained the closest links. We are convinced that under your leadership, and thanks to your commitment, lucidity and selflessness, our work will be brought to a happy conclusion. In this respect ray delegation assures you of its full co-operation. We should like to pay a tribute also to Ambassador Choudhury, your predecessor, whose actions throughout the forty-first session of the General Assembly and whose outstanding qualities encouraged the hope and convinced us that there is always in the spirit of man the resources needed to strive for the best : and the most just for all.
The excellent report of the Secretary-General is a proof of his determination and courage in tackling the problems with which it deals. We assure him that in all his undertakings and in the comprehensive reforms that he is proposing, we are and shall continue to be at his side, combining our will and our strength with his.
Finally, I greet the representatives of Member States, with whom we share the efforts and responsibilities of this session so that together we can contribute positively to the strengthening of the principles enshrined m the Charter.
The celebration two years ago of the fortieth anniversary of the founding of the United Nations gave my country an opportunity to express the hope that the Organization would do everything possible to achieve the purposes and principles set out when it was established to meet the hopes that each of its Members placed in it. These include the maintenance of world peace and security and the promotion of international co-operation towards the complementarity of our economies.
Peace and development are not just two major questions of concern to the world today, but the very heart of the problems facing our Organization. In general, the United Nations has certainly made praiseworthy efforts to instil in the economic relations among States a striving for peace and an ideal of justice, which are the necessary conditions of the establishment of a new international economic order. However, its clear shortcomings must be put on the debit side of its actions. We note in particular that it is far from having completely achieved its goals and from playing its full role, certain big countries showing a lack of goodwill in this respect.
In today's world the arms race, acts of aggression and regional conflicts are a constant source of concern for developing countries which are striving to protect their independence, sovereignty and security and working actively to develop their economies and strengthen international co-operation. Nevertheless, the talks that have been going on at the highest level over the last few months between the United States and the Soviet Union with a view to concluding an agreement on nuclear disarmament offer a glimmer of hope. Gabon cannot but encourage such initiatives.
It is now a fact that certain States, directly or indirectly, are cultivating egocentrism, thus weakening the multilateral development of international relations. The loss of enthusiasm for multilateralism, caused essentially by States preoccupied with their own interests, relegates to the background the ideals which were supported unanimously in 1945. This is a subject of profound concern for my country, for this attitude seems likely to make more acute the major problems of the time, particularly those of peace and security, justice and dignity among peoples and nations, international co-operation and the progress of mankind.
Regarding the questions on the agenda for this session, I stress the unchanging position of my Government on the problems of security and the arms race. Gabon is deeply devoted to the fundamental principles and ideals o± the Charter and has always advocated the settlement of disputes by peaceful means. It remains convinced that security cannot be maintained in a climate characterized by the use of force, military interventions, acts of aggression or the occupation of territories by foreign forces.
Security and disarmament are closely linked. Consequently, international security cannot be strengthened by increasing armament. Only the creation of a climate of mutual trust in relations among States can lead to the solution of security problems.
Moreover, over the last year there seems to have been no sign of feasible solutions to the various problems facing the United Nations; some of which, such as that of the situation in South Africa, have, rather, grown worse. The United Nations has branded apartheid, a crime against humanity, for the racial oppression of the South African people, the illegal occupation of Namibia and the constant acts of intimidation and aggression against the front-line States could hardly be more accurately described. Having long flouted the many appeals of the General Assembly, the Security Council, the Organization of African Unity, the Organization of the Islamic Conference, and the Movement of Non-Aligned Countries that it put an end to the hateful practice of apartheid. South Africa arrogantly defies the universal consensus and is perfecting its system of racial oppression.
In flagrant and deliberate violation of the Charter and the elementary norms of international law governing the behaviour of States, the South African Government continues its acts of armed aggression against neighbouring States, with the avowed intention of destabilizing them.
The imposition of the state of emergency has further complicated the already complex South African question. Unfortunately, strategic interests and the possible loss of the vast profits which the allies are making under the reign of apartheid seem to prevail over the many pertinent appeals to the Security Council finally to exert its authority.
The international community should seize true opportunity offered by the present session of the General Assembly to demand that Pretoria put an end to repression, bantustanization, the banishment, harassment of black leaders fighting for their independence, and the extermination of freedom fighters, and begin as soon as possible a constructive dialogue with the oppressed black population, in order that it may at last freely exercise its rights.
Apartheid cannot be reformed. No attempt to reform that hateful system should be encouraged. It must be eradicated and destroyed. It is the entire South African population that must decide the fate of its country, without distinction on the ground of race, colour, sex or belief, on a basis of full equality.
For its part, the Territory made the responsibility of the United Nations, Namibia, last year commemorated the twentieth anniversary of its illegal occupation by the country of apartheid.
During this time, the Pretoria regime has developed in the Territory colonialism, apartheid and aggression, all practices rejected by the international community as seriously threatening world peace and security. At the same time, foreign economic activities and interests stubbornly obstruct the road to the exercise of full and genuine independence by the valiant Namibian people, under the enlightened leadership of its sole representative, the South West Africa People's Organization (SWAPO). These same foreign interests are accelerating the systematic plundering of the natural wealth of the territory in flagrant violation of the relevant resolutions of the United Nations.
For my delegation, only the relevant decisions of our Organization can be considered as valid measures likely to guarantee the independence of the Namibian people. Consequently, full implementation of Security Council resolution 435 (1978), which defines a coherent plan for the immediate independence of Namibia, is still the only framework likely to promote the decolonization process in Namibian territory. Gabon considers with interest, and supports, all attempts on the part of the parties concerned for the independence of Namibia to accelerate this process and considers the fallacious linkage of the granting of independence to Namibia with the withdrawal of Cuban troops based in Angola to be a subterfuge.
I should like to reaffirm strongly my country's support for SWAPO in its implacable struggle for the liberation of Namibia. These are in no way mere statements of intention. Gabon has long since gone beyond this stage and is now undertaking concrete measures, of which I will only mention the granting of diplomatic status to SWAPO, the issuance of special postage stamps the profits from which will go to SWAPO, and the granting of stipends to Namibian students.
To sum up, it is a direct responsibility on the part of the United Nations to guarantee the Namibian people the exercise of the right to self-determination and to ensure the independence of Namibia through free elections. The United Nations cannot abdicate its responsibility to put an end to the constant acts of aggression perpetrated by South Africa in the region.
Likewise guided by the principles and objectives of the Charter of the United Nations, like those of the Organization of African Unity (OAU), my country is following with great concern the development of the conflicts, particularly in Chad and Western Sahara, that are tearing fraternal peoples apart.
The question of Chad has always been viewed in its two aspects: the intra-Chadian problem on the one hand, and the border conflict between Chad and Libya on the other.
As regards the first area, everyone here will remember the contribution made by my country and its Head, Al Hadj Omar Bongo, in the reconciliation of all the sons of this fraternal country. It is comforting that the leaders of the various components of the opposition are actively trying to work out the unification process.
As regards the border conflict between Chad and Libya, the General Assembly will recall that on 6 April 1983 the Security Council referred the matter to the OAU for consideration within the framework for appropriate OAU machinery. One of these mechanisms is precisely the Ad Hoc Committee set up in 1977 by the fourteenth summit meeting of the OAU and chaired since then by Gabon.
That is why, in application of the resolution adopted at the twenty-third summit meeting of the OAU, and taking into consideration the worsening of the military situation in the area. President Bongo had, first, made an appeal to the two parties in the conflict, and then undertook efforts to convene the Committee in Lusaka, with the agreement of President Kenneth Kaunda of Zambia, current Chairman of the OAU. It is my privilege to confirm to the Assembly, as many eminent delegations have done before me, that the Ad Hoc Committee did indeed meet in the capital of Zambia on 23 and 24 October, under the chairmanship of El Hadj Omar Bongo, with the presence of President Kaunda and with the effective participation of the Heads of State of the following Member States:
President Diouf of Senegal and President Chissano of Mozambique; and of other Member States, namely Algeria, Cameroon and Nigeria, who were represented at the ministerial level.
For the first time the Ad Hoc Committee had the participation of both parties in the conflict, Chad represented by its Head of State, President Hissene Habre, and Libya by the head of the People's Bureau of External Relations. After expressing their pleasure with the Chadian and Libyan decisions to respond positively to the appeal of the current President or the OAU that they lay down their arms and co-operate frankly and loyally with the Committee, the Committee called upon both parties, first, to make available to it all relevant documentation to support their arguments, by 30 October 1 87 at the latest; secondly, to maintain and consolidate the cease-fire at all levels; thirdly, to refrain from any action that would make the conflict an international one.
Moreover, the following timetable was drawn up; from 30 November to 30 December 1987, a meeting of juridical and cartographic experts at Libreville; on 7 January 1988, a meeting of ministers in Libreville; in the first two weeks of January 198 8, a meeting of Heads of State at Dakar.
Respect for this timetable and strict observance of the Lusaka decision by the parties to the conflict should lead to further progress in their effort undertaken since 1977 both at the OAU level and at the United Nations level, to achieve a peaceful settlement of this dispute. Despite alarming reports received lately  we believe that the two parties in conflict will not dare to continue to turn a deaf ear to the various appeals made, or remain deaf to wisdom and reason. That same striving for peace among nations through dialogue has always been advocated by Gabon with regard to the question of Western Sahara.
My country is still convinced that only the organization of a referendum on free democratic and honest self-determination can lead to a final settlement of this conflict. We therefore welcome the recent initiative of the Secretary-General of the United Nations, Mr. Perez de Cuellar, who visited Morocco and Algeria to study on the spot the practical conditions for organizing such a referendum.
I shall not conclude my statement on the political situation on the African continent without mentioning the question, still topical, of the Comorian island of Mayotte. My Government reaffirms its solidarity with the Comorian people and condemns and rejects all new forms of consultation that might be organized on the Comorian territory of Mayotte and reiterates its desire to continue to pursue the efforts already under way to return the Comorian island of Mayotte to its motherland as soon as possible.
My Government's position as regards the Middle East is clear. We m Gabon are persuaded that the withdrawal of Israel from the occupied Arab territories, occupied since 1967 is the sine qua non condition for achieving a just and lasting solution. We believe that the Palestinians, like all other people in the world, must claim the full exercise of their legitimate rights, including that of existing within secure and internationally recognized borders. We are convinced that the Palestine Liberation Organization as the legitimate representative of the Palestinian people, must play an essential role in the efforts made to find a solution to this problem, efforts in which all interested parties should participate. The situation in Lebanon causes us concern, because of, among other things, the excellent relations between our two countries. We urge all the parties concerned to put an end to that fratricidal struggle and to devote themselves to the difficult but noble task of rebuilding the country.
As regards the conflict between Iran and Iraq, Gabon in particular and the international community in general have several times expressed their extreme concern over that endless and bloody confrontation. It is absolutely essential that there be a cease-fire and that the two sides accept and fully apply all the relevant Security Council resolutions. In order to speed up the opening of negotiations, Gabon encourages and supports the international initiatives - above all, of course, the action taken by the Secretary-General, who, under Security Council resolution 598 (1987) , adopted unanimously on 20 July, went to Baghdad and Tehran to work out a platform for negotiations.
In Afghanistan foreign intervention has fomented the war for nearly eight years. Far from being ended, the fighting is spreading. The only way out is through the search for a political solution guaranteeing both the withdrawal of foreign forces and the free determination of their future by the Afghan people.
As for the painful situation in Kampuchea, Gabon reaffirms its condemnation of the occupation of that country by foreign forces. It deplores the sacrifices inflicted on the innocent civilian population and recalls the urgent need to find a peaceful solution based, here too, on the withdrawal of foreign forces and the national reconciliation of all the sons of that friendly country.
The division of the Korean people, a long-running drama, having gone on for 40 years, continues. Gabon, which is pleased to count both Koreas among its best friends, continues to support a negotiated solution aimed at the peaceful reunification of those two parts of the same country.
Latin America is another area of our world where tension is increasing daily. My country believes that only the implementation of the principles of peaceful coexistence, good neighbourliness, the non-use of force, respect for territorial integrity and non-interference advocated by the Charter of our Organization can contribute to halting the worsening of the climate in that region. Therefore, we renew our support for the Contadora group and welcome the complementary contributions of the Lima Group, which provide propitious frameworks for renewing the chances of a better understanding between all peace-loving people.
The pitfalls of our era require from us nothing less than respect for the ideals on which the United Nations was built. The Organization can be strong only through our strength? it can be rational only through our reason; it can be efficient only through the means we can offer it.
Having created the United Nations for a better world, we must know that ultimately the world will only be the result of what we collectively intend to make of it. That applies both to political and to economic problems, on which I shall now put forward my country's position.
It must be recognized that the world economy, as we see it today, is naturally a result of policies advocated, followed or applied in the past. They have led us into a cycle marked by negative changes, all of which were seen during the course of 1986. They are characterized by a new collapse in production and in the international trade system, as well as by an increase in protectionism. All those negative factors, together with world monetary disorder and the imbalance in capital markets, clearly have an unfavourable impact on the economies of developing countries.
Our countries, whose economies are essentially based on the commodities trade, have overall been seriously affected in recent years by the prolonged weakening in the prices of those products. The oil-producing countries in particular, including Gabon, face a grave economic crisis as a result of the fall both in the price of oil and in the exchange rate of the dollar. In American dollars the annual average price was 30 per cent lower in 1981 that it had been in 1980 - about 20 per cent in real terms. In other words, Africa's share of world commodity exports fell, for most commodities, particularly in the 1970s and the beginning of the 1980s.
Gabon believes that the machinery of the Integrated Programme for Commodities, and its accompanying Common Fund, should have the full support of all trading partners. Stabilization of commodity markets requires appropriate regulation at the international level. It should be noted that trade flows have been such that the exports of developing countries fell from 33.6 per cent in 1980 to 24.6 per cent in 1986. In the same period their imports fell from 28.7 to 25.2 per cent.
An additional cause of concern is the effect on the international market in commodities from developing countries of the proliferation of substitute products from developed countries. In the light of what I have said, which is by no means exhaustive, my country endorses the fundamental conclusion of the Secretary-General of the United Nations Conference on Trade and Development (UNCTAD) in his report for the past year that.· "In the present situation the improvement in the world financial and trade environment is the key that should make it possible for the developing countries to begin to realize their development potential." We feel that that is a realistic evaluation, for any effort made at the national level by our country is doomed to failure if it is not supported by a real change in international economic structures. It is in this context - a reduction in international trade and an increase in protectionism in all its forms, the floating of the main reference currencies, a fall in public aid and a hardening of the terms of private loans - that we note with a feeling of anguish and impotence the disturbing increase in Africa's foreign debt.
In fact, by the end of 19t85 Africa's total debt amounted to $162 billion, more than $19 billion of which is swallowed up each year by debt servicing. Various solutions have been advocated, among them the rescheduling of debts. I take this opportunity to pay a well-deserved tribute to the representative of Canada and, through him, to his great and generous country, which in a magnanimous action has just wiped out the debts of seven African countries, including Gabon, in a total amount of $250 million.
It is in order to find a solution to this grave problem that the African countries decided, in the Organization of African Unity, to hold a conference on Africa's foreign debt. On several occasions, under the terms of the relevant resolutions and declarations of that organization, our countries have solemnly undertaken to honour their debts. Africa's creditors should therefore feel protected from the confrontation which they seem to fear, and should not regard this conference as the framework for defining a strategy aimed at refusal to pay.
Beyond this question of the external debt of the developing countries there is another question, which is linked to it: the absence of international liquidity facing our countries, which reduces and hinders our development possibilities. Hence, the five-Member group of experts established in July 1У84 by the late Prime Minister of India, Indira Gandhi - at that time the Chairman of the Movement of Non-Aligned Countries - recommended in its report a greater allocation of resources and the implementation of a process of reform of the international monetary and financial systems.
Finally, if development is to be integral, we cannot hide its social aspect, because it is precisely that aspect which most directly affects the people - who, as the President of the Republic of Gabon constantly repeats, are at the start and the end of any action for development.
We note with interest the inclusion in the agenda of this session of items relating to the fate of the disabled and the elimination of all forms of discrimination based on sex, as well as items relating to actions to be taken to ensure the protection of women. My Government stresses how important these problems are.
The distortions created by a period of relative economic growth and by the social changes it engendered have made my Government aware of the need to establish appropriate compensatory mechanisms to ensure, among other things - in the framework of its social action policy - the social reintegration and rehabilitation of the physically and mentally disabled. Moreover, women, like men, have access to education, vocational training, employment, and government - which now includes five women. We view our policy of social assistance, in the context of national solidarity, and our policy of improving the status of women as being in full accordance with the relevant provisions of tried resolutions of the Organization in this field.
That, in substance, is the message which, on behalf of my country, Gabon, I have the pleasure to address to the General Assembly on this solemn occasion. May the words it contains find in Members countries the favourable response which it deserves as a contribution to the dawning of a new era of peace, justice and harmony in the world.
